UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2013 Commission File Number 000-28996 ELBIT IMAGING LTD. (Translation of Registrant’s Name into English) 8 KINNERET STREET, BNEI BRAK, ISRAEL (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXHIBIT 99.1 OF THIS REPORT ON FORM 6-K IS HEREBY INCORPORATED BY REFERENCE INTO ELBIT IMAGING LTD.’S REGISTRATION STATEMENT ON FORM F-3 (REGISTRATION STATEMENT NO. 333-172122) ANDREGISTRATION STATEMENTS ON FORM S-8 (REGISTRATION STATEMENTS NOS. 333-117509, 333-130852, 333-136-152820), AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS SUBMITTED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. CONTENTS This Report on Form 6-K of Elbit consists of the following document, which is attached hereto and incorporated by reference herein: Press Release: ELBIT IMAGING ANNOUNCES COURT DECISION TO SUSPEND THE REQUEST ON BEHALF OF THE TRUSTEES OF SERIES B NOTES FOR LIQUIDATION AND TO CONVENE MEETINGS OF UNSECURED CREDITORS WITHIN 14 DAYS ON THE PLAN OF ARRANGEMENT. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July 3, 2013 ELBIT IMAGING LTD. (Registrant) By: /s/ Shimon Yitzhaki ————— Shimon Yitzhaki Executive Chairman 2 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Press Release: ELBIT IMAGING ANNOUNCES COURT DECISION TO SUSPEND THE REQUEST ON BEHALF OF THE TRUSTEES OF SERIES B NOTES FOR LIQUIDATION AND TO CONVENE MEETINGS OF UNSECURED CREDITORS WITHIN 14 DAYS ON THE PLAN OF ARRANGEMENT. 3
